Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7-8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US PG Pub 2014/0054983) in view of Wakuda et al. (US PG Pub 2004/0104625).
	As to independent claim 1,  Moon et al. teaches a vibration actuator, comprising: a movable body (120) including one of a coil and a magnet (121, 122) disposed on a radially inner side of the coil (113) while being spaced from the coil (113);  5a fixing body (111) including the other one of the coil (113) and the magnet, and a shaft portion (114) that is inserted into the movable body (120); and an elastic support portion (130) movably supporting the movable body (120) with respect to the fixing body (111), such that the movable body (120) vibrating with respect to the fixing body (111) in a vibration direction by means of cooperation between the coil (113) supplied with power and the magnet (121, 122) , 10wherein the movable body (120) is provided with a through-hole (see annotated figure 1) into which the shaft portion (114) is inserted with a gap formed between the through-hole (see annotated figure 1) and an outer peripheral surface of the shaft portion (114) , and the elastic support portion (130) supports the movable body (120) such that the movable body (120) does not come into contact with the shaft portion (114) at a time when the movable body (120) does 15not vibrate and at a time when the movable body (120) vibrates as shown in figure 1. 

    PNG
    media_image1.png
    472
    651
    media_image1.png
    Greyscale

	However Moon et al. teaches the claimed limitation as discussed above except a movable body provide with a through-hole into which the shaft portion is inserted throughout an entire length of the movable body in the vibration direction and the movable body does not come into contact with the shaft portion throughout the entire length of the movable body.
	Kawachi et al. teaches a movable body (6) provide with a through-hole (6a) into which the shaft portion (4) is inserted throughout an entire length of the movable body (6) in the vibration direction and the movable body (6) does not come into contact with the shaft portion (4) throughout the entire length of the movable body (6) as shown in figure 1B, for the advantageous benefit of providing a compact vibration generator system that enables easy setting of a variety of vibration levels that are surely sensed by humans.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Moon et al. by using a movable body provide with a through-hole into which the shaft portion is inserted throughout an entire length of the movable body in the vibration direction and the movable body does not come into contact with the shaft portion throughout the entire length of the movable body, as taught by Wakuda et al., to provide a compact vibration generator system that enables easy setting of a variety of vibration levels that are surely sensed by humans.
As to claim 5/1, Moon et al. teaches wherein:  10the movable body (120) includes the magnet (121, 122), a center yoke (123), and a weight portion (126, 125) into which the shaft portion (114) is inserted with the gap formed therebetween, the magnet (121, 122), the center yoke (123), and the weight portion (125, 126) being consecutively provided to each other in the vibration direction and being disposed radially inward of the coil (113) of the fixing body (111), and the center yoke (123) is positioned to face a central portion in the vibration direction of an 15inner peripheral surface of the coil (113) at a time when the movable body (120) does not vibrate as shown in figure 1.  
As to claim 207/1, Moon et al. teaches wherein a contact member (127) that comes into contact with the shaft portion (114) due to an external shock is disposed on an inner peripheral surface of the through-hole of the movable body (120) such that the contact member (127) extends in a circumferential direction as shown in figure 1, Paragraph [0065], indicate that element 127 may be configured as an injection molded.
As to claim 258/7, Moon et al. teaches wherein the contact member (127) is formed of a resin or elastomer Paragraph [0065], indicate that element 127 may be configured as an injection molded.
As to claim 14/1, Moon et al. teaches electronic equipment in which the vibration actuator is mounted (Paragraph [0005]).
Claim(s) 2-4, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US PG Pub 2014/0054983) and Wakuda et al. (US PG Pub 2004/0104625) as applied in claim 1 above, and further in view of Hahn et al. (US PG Pub 2015/0226197).
As to claim 2/1, Moon et al. teaches wherein the elastic support portion (130) is disposed to extend in a direction intersecting the vibration direction and of which opposite ends are fixed to the fixing body (111a) 20and the movable body (120) as shown in figure 1.  
However Moon et al. in view of Wakuda et al. teaches the claimed as discussed above except the elastic support portion is a plate spring.
Hahn et al. teaches the elastic support portion is a plate spring (120) as show in figure 6, for the advantageous benefit of assisting with maintaining a uniformity of the air gap AG between driving magnet  and outer back iron or driving coil, e.g., along the radial direction R, during operation of the motor and movement of inner back iron assembly on the second axis A2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Moon et al. in view of Wakuda et al. by using the elastic support portion is a plate spring, as taught by Hahn et al., to assist with maintaining a uniformity of the air gap AG between driving magnet and outer back iron  or driving coil, e.g., along the radial direction R, during operation of the motor and movement of inner back iron assembly on the second axis A2.
As to claim 3/1, Moon et al. teaches wherein the elastic support portion (130) that are disposed while being separated from each other in the vibration direction such that a center of gravity of 25the movable body (120) is interposed therebetween, each of the springs (130) extending in a direction intersecting the vibration direction as shown in figure 1.  
However Moon et al. in view of Wakuda et al. teaches the claimed as discussed above except the elastic support portion is a plate spring is a plurality of plate springs.
Hahn et al. teaches the elastic support portion is a plurality of plate springs (120) as shown in figure 6, for the advantageous benefit of assisting with maintaining a uniformity of the air gap AG between driving magnet  and outer back iron or driving coil, e.g., along the radial direction R, during operation of the motor and movement of inner back iron assembly on the second axis A2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Moon et al. in view of Wakuda et al. by using the elastic support portion is a plate spring is a plurality of plate springs, as taught by Hahn et al., to assist with maintaining a uniformity of the air gap AG between driving magnet and outer back iron  or driving coil, e.g., along the radial direction R, during operation of the motor and movement of inner back iron assembly on the second axis A2.
As to claim 4/3, Moon et al. and Wakuda et al. in view of Hahn et al. teaches the claimed as discussed above except wherein the plurality of plate springs being the elastic support portion are vortex-shaped springs having the same shape, and one end on an outer peripheral side of each of the plate 5springs is fixed to the fixing body while another end on an inner peripheral side of each of the plate springs is fixed to the movable body such that vortexes of the plate springs face the same direction.
However Hahn et al. teaches  wherein the plurality of plate springs (120) being the elastic support portion are vortex-shaped springs having the same shape, and one end on an outer peripheral side of each of the plate 5springs (120) is fixed to the fixing body (150) while another end on an inner peripheral side of each of the plate springs is fixed to the movable body (130) such that vortexes of the plate springs face the same direction as shown in figures 3 and 5, for the advantageous benefit of assisting with maintaining a uniformity of the air gap AG between driving magnet  and outer back iron or driving coil, e.g., along the radial direction R, during operation of the motor and movement of inner back iron assembly on the second axis A2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Moon et al. and Wakuda et al. in view of Hahn et al.  by using the plurality of plate springs being the elastic support portion are vortex-shaped springs having the same shape, and one end on an outer peripheral side of each of the plate 5springs is fixed to the fixing body while another end on an inner peripheral side of each of the plate springs is fixed to the movable body such that vortexes of the plate springs face the same direction, as taught by Hahn et al., to assist with maintaining a uniformity of the air gap AG between driving magnet and outer back iron  or driving coil, e.g., along the radial direction R, during operation of the motor and movement of inner back iron assembly on the second axis A2.
As to claim 9/3, Moon et al. and Wakuda et al. in view of Hahn et al. teaches the claimed as discussed above except wherein a length in an axial direction between fixation positions on the fixing body to which the plurality of plate springs are respectively fixed and a length in the axial direction 5between fixation positions on the movable body to which the plurality of plate springs are respectively fixed are different from each other.  
However Hahn et al. teaches wherein a length in an axial direction between fixation positions on the fixing body (150) to which the plurality of plate springs (120) are respectively fixed and a length in the axial direction 5between fixation positions on the movable body (130) to which the plurality of plate springs (120) are respectively fixed are different from each other as shown in figures 3 and 5, for the advantageous benefit of assisting with maintaining a uniformity of the air gap AG between driving magnet  and outer back iron or driving coil, e.g., along the radial direction R, during operation of the motor and movement of inner back iron assembly on the second axis A2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Moon et al. and Wakuda et al. in view of Hahn et al. by using a length in an axial direction between fixation positions on the fixing body to which the plurality of plate springs are respectively fixed and a length in the axial direction 5between fixation positions on the movable body to which the plurality of plate springs are respectively fixed are different from each other, as taught by Hahn et al., to assist with maintaining a uniformity of the air gap AG between driving magnet and outer back iron  or driving coil, e.g., along the radial direction R, during operation of the motor and movement of inner back iron assembly on the second axis A2.
As to claim 10/9, Moon et al. and Wakuda et al. in view of Hahn et al. teaches the claimed as discussed above except wherein a length between fixation positions on the movable body to which the plurality of 10plate springs are respectively fixed and that are separated from each other in the vibration direction is longer than a length between positions on the fixing body to which the plurality of plate springs are respectively fixed and that are separated from each other in the vibration direction.  
Hahn et al. teaches a length between fixation positions on the movable body (130) to which the plurality of 10plate springs (120) are respectively fixed and that are separated from each other in the vibration direction is longer than a length between positions on the fixing body (150) to which the plurality of plate springs (120) are respectively fixed and that are separated from each other in the vibration direction as shown in figures 3 and 5, for the advantageous benefit of assisting with maintaining a uniformity of the air gap AG between driving magnet  and outer back iron or driving coil, e.g., along the radial direction R, during operation of the motor and movement of inner back iron assembly on the second axis A2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Moon et al. and Wakuda et al. in view of Hahn et al. by using a length between fixation positions on the movable body to which the plurality of 10plate springs are respectively fixed and that are separated from each other in the vibration direction is longer than a length between positions on the fixing body to which the plurality of plate springs are respectively fixed and that are separated from each other in the vibration direction, as taught by Hahn et al., to assist with maintaining a uniformity of the air gap AG between driving magnet and outer back iron  or driving coil, e.g., along the radial direction R, during operation of the motor and movement of inner back iron assembly on the second axis A2.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US PG Pub 2014/0054983) and Wakuda et al. (US PG Pub 2004/0104625) as applied in claim 1 above, and further in view of Yamada et al. (US PG Pub 2014/0077628).
As to claim 6/1, Moon et al. in view of Wakuda et al. teaches the claimed limitation as discussed above except wherein the shaft portion is formed of a non-magnetic material.  
However Yamada et al. teaches wherein the shaft portion is formed of a non-magnetic material (Paragraph [0023]), for the advantageous benefit of reducing magnetic resistance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Moon et al. in view of Wakuda et al. by using the shaft portion is formed of a non-magnetic material, as taught by Yamada et al., to reduce magnetic resistance.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US PG Pub 2014/0054983) and Wakuda et al. (US PG Pub 2004/0104625) as applied in claim 1 above, and further in view of Sik (KR2010120894).
As to claim 1511/1, Moon et al. in view of Kawachi et al. teaches the claimed limitation discussed above except teaches wherein a magnetic fluid is provided between the fixing body and the movable body.
However Sik teaches a magnetic fluid is provided between the fixing body (see figure) and the movable body (see figure) as shown in figure, for the advantageous bnefit of improving production and machining accuracy of shaft and penetration hole. 

    PNG
    media_image2.png
    554
    670
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Moon et al. in view of Wakuda et al. by using the shaft portion is formed of a non-magnetic material, as taught by Sik., to improve production and machining accuracy of shaft and penetration hole.
As to claim 12/11, Moon et al. and Wakuda et al. in view of Sik teaches the claimed limitation discussed above except wherein the magnetic fluid is disposed between the shaft portion and the through-hole or between an outer diameter portion of the magnet and an inner diameter portion of the coil or is disposed between the shaft portion and the through-hole and between the outer diameter portion of the magnet and the inner diameter portion of the coil.
However Sik teaches. teaches wherein the magnetic fluid is disposed between the shaft portion (80) and the through-hole and between the outer diameter portion of the magnet (55) and the inner diameter portion of the coil (71) as shown in figure, for the advantageous bnefit of improving production and machining accuracy of shaft and penetration hole. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Moon et al. in view of Wakuda et al. by using the magnetic fluid is disposed between the shaft portion and the through-hole and between the outer diameter portion of the magnet and the inner diameter portion of the coil, as taught by Sik., to improve production and machining accuracy of shaft and penetration hole.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US PG Pub 2014/0054983) and Wakuda et al. (US PG Pub 2004/0104625) as applied in claim 1 above, and further in view of Kanaya (US PG Pub 2017/0314632).
As to claim 13/1, Moon et al. in view of Kawachi et al. teaches the claimed limitation as discussed above except wherein 25the elastic support portion is fixed to the fixing body via an attenuation member that attenuates vibration.  
Kanaya teaches wherein 25the elastic support portion (18) is fixed to the fixing body (114) via an attenuation member (1224, 126) that attenuates vibration as shown in figure 1, for the advantageous benefit of providing cushion fashion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Moon et al. in view of Wakuda et al. by using the shaft portion is formed of a non-magnetic material, as taught by Kanaya, to provide cushion fashion.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US PG Pub 2014/0054983) in view of Wakuda et al. (US PG Pub 2004/0104625) and Sik (KR2010120894).

As to independent claim 15, Moon et al. teaches a vibration actuator, comprising: a movable body (120) including one of a coil and a magnet (121, 122) disposed on a radially inner side of the coil (113) while being spaced from the coil (113);  5a fixing body (111) including the other one of the coil (113) and the magnet, and a shaft portion (114) that is inserted into the movable body (120); and an elastic support portion (130) movably supporting the movable body (120) with respect to the fixing body (111), the movable body (120) vibrating with respect to the fixing body (111) in a vibration direction by means of cooperation between the coil (113) supplied with power and the magnet (121, 122) , 10wherein the movable body (120) is provided with a through-hole (see annotated figure 1) into which the shaft portion (114) is inserted with a gap formed between the through-hole (see annotated figure 1) and an outer peripheral surface of the shaft portion (114) , and the elastic support portion (130) supports the movable body (120) such that the movable body (120) does not come into contact with the shaft portion (114) at a time when the movable body (120) does 15not vibrate and at a time when the movable body (120) vibrates as shown in figure 1. 

    PNG
    media_image1.png
    472
    651
    media_image1.png
    Greyscale

However Moon et al. teaches the claimed limitation as discussed above except a movable body provide with a through-hole into which the shaft portion is inserted throughout an entire length of the movable body in the vibration direction and the movable body does not come into contact with the shaft portion throughout the entire length of the movable body and the magnetic fluid is disposed between the shaft portion and the through-hole or between an outer diameter portion of the magnet and an inner diameter portion of the coil or is disposed between the shaft portion and the through-hole and between the outer diameter portion of the magnet and the inner diameter portion of the coil.
Wakuda et al. teaches a movable body (6) provide with a through-hole (6a) into which the shaft portion (4) is inserted throughout an entire length of the movable body (6) in the vibration direction and the movable body (6) does not come into contact with the shaft portion (4) throughout the entire length of the movable body (6) as shown in figure 1B, for the advantageous benefit of providing a compact vibration generator system that enables easy setting of a variety of vibration levels that are surely sensed by humans.
Sik teaches. teaches wherein the magnetic fluid is disposed between the shaft portion (80) and the through-hole and between the outer diameter portion of the magnet (55) and the inner diameter portion of the coil (71) as shown in figure, for the advantageous bnefit of improving production and machining accuracy of shaft and penetration hole. 

    PNG
    media_image2.png
    554
    670
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Moon et al. by using a movable body provide with a through-hole into which the shaft portion is inserted throughout an entire length of the movable body in the vibration direction and the movable body does not come into contact with the shaft portion throughout the entire length of the movable body and the magnetic fluid is disposed between the shaft portion and the through-hole and between the outer diameter portion of the magnet and the inner diameter portion of the coil, as taught by Wakuda et al. and Sik., to provide a compact vibration generator system that enables easy setting of a variety of vibration levels that are surely sensed by humans and improve production and machining accuracy of shaft and penetration hole.
As to claim 16/15, Moon et al. teaches electronic equipment in which the vibration actuator is mounted (Paragraph [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/             Primary Examiner, Art Unit 2834                                                                                                                                                                                           	 September 7, 2022